
	
		I
		111th CONGRESS
		1st Session
		H. R. 2613
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. King of New York
			 (for himself, Mr. Ackerman,
			 Mrs. Biggert,
			 Mr. Bishop of New York,
			 Mr. Castle,
			 Mr. McHugh,
			 Mr. LoBiondo,
			 Mr. LaTourette, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend the Federal Law Enforcement Pay Reform Act of
		  1990 to adjust the percentage differentials payable to Federal law enforcement
		  officers in certain high-cost areas, and for other purposes.
	
	
		1.Adjusted
			 differentials
			(a)In
			 GeneralParagraph (1) of section 404(b) of the Federal Law
			 Enforcement Pay Reform Act of 1990 (5 U.S.C. 5305 note) is amended by striking
			 the matter after follows: and inserting the following:
				
					
						
							
								AreaDifferential
								
							
							
								Atlanta-Sandy Springs-Gainesville, GA–AL,
						CSA35.99%
								
								Boston-Worcester-Manchester, MA–RI–NH, CSA, plus
						Barnstable County, MA, and Berwick, Eliot, Kittery, South Berwick, and York
						towns in York County, ME44.42%
								
								Buffalo-Niagara-Cattaraugus, NY, CSA30.66%
								
								Chicago-Naperville-Michigan City, IL–IN–WI,
						CSA42.73%
								
								Cincinnati-Middletown-Wilmington, OH–KY–IN,
						CSA25.44%
								
								Cleveland-Akron-Elyria, OH, CSA32.71%
								
								Columbus-Marion-Chillicothe, OH, CSA28.02%
								
								Dallas-Fort Worth, TX, CSA 36.81%
								
								Dayton-Springfield-Greenville, OH, CSA24.84%
								
								Denver-Aurora-Boulder, CO, CSA, plus the Ft.
						Collins-Loveland, CO, MSA 35.98%
								
								Detroit-Warren-Flint, MI, CSA, plus Lenawee County,
						MI37.92%
								
								Hartford-West Hartford-Willimantic, CT, CSA, plus the
						Springfield, MA, MSA and New London County, CT40.50%
								
								Houston-Baytown-Huntsville, TX, CSA40.66%
								
								Huntsville-Decatur, AL, CSA32.54%
								
								Indianapolis-Anderson-Columbus, IN, CSA, plus Grant
						County, IN24.27%
								
								Los
						Angeles-Long Beach-Riverside, CA, CSA, plus the Santa Barbara-Santa
						Maria-Goleta, CA, MSA and Edwards Air Force Base, CA43.90%
								
								Miami-Fort Lauderdale-Pompano Beach, FL, MSA, plus
						Monroe County, FL35.55%
								
								Milwaukee-Racine-Waukesha, WI, CSA30.53%
								
								Minneapolis-St. Paul-St. Cloud, MN–WI,
						CSA33.29%
								
								New
						York-Newark-Bridgeport, NY–NJ–CT–PA, CSA, plus Monroe County, PA, and Warren
						County, NJ50.28%
								
								Philadelphia-Camden-Vineland, PA–NJ–DE–MD, CSA, plus
						Kent County, DE, Atlantic County, NJ, and Cape May County, NJ36.76%
								
								Phoenix-Mesa-Scottsdale, AZ, MSA34.81%
								
								Pittsburgh-New Castle, PA, CSA28.84%
								
								Portland-Vancouver-Beaverton, OR–WA, MSA, plus Marion
						County, OR, and Polk County, OR33.56%
								
								Raleigh-Durham-Cary, NC, CSA, plus the Fayetteville,
						NC, MSA, the Goldsboro, NC, MSA, and the Federal Correctional Complex, Butner,
						NC25.23%
								
								Richmond,
						VA, MSA25.92%
								
								Sacramento-Arden-Arcade-Yuba City, CA–NV, CSA, plus
						Carson City, NV39.35%
								
								San
						Diego-Carlsbad-San Marcos, CA, MSA43.49%
								
								San
						Jose-San Francisco-Oakland, CA, CSA, plus the Salinas, CA, MSA and San Joaquin
						County, CA59.65%
								
								Seattle-Tacoma-Olympia, WA, CSA, plus Whatcom County,
						WA39.35%
								
								Washington-Baltimore-Northern Virginia, DC–MD–VA–WV,
						CSA, plus the Hagerstown-Martinsburg, MD–WV, MSA, the York-Hanover-Gettysburg,
						PA, CSA, and King George County, VA53.94%
								
								Rest of
						the United States (RUS)23.40%
								
							
						
					.
			(b)Special
			 RulesFor purposes of the provision of law amended by subsection
			 (a)—
				(1)the counties of
			 Providence, Kent, Washington, Bristol, and Newport, RI, the counties of York
			 and Cumberland, ME, and the city of Concord, NH, shall be treated as if located
			 in the Boston-Worcester-Lawrence, MA–NH–ME–CT–RI Consolidated Metropolitan
			 Statistical Area; and
				(2)members of the
			 Capitol Police shall be considered to be law enforcement officers within the
			 meaning of section 402 of the Federal Law Enforcement Pay Reform Act of
			 1990.
				(c)Effective
			 DateThe amendment made by subsection (a)—
				(1)shall take effect
			 as if included in the enactment of the Federal Law Enforcement Pay Reform Act
			 of 1990; and
				(2)shall be effective
			 only with respect to pay for service performed in pay periods beginning on or
			 after the date of the enactment of this Act.
				Subsection
			 (b) shall be applied in a manner consistent with the preceding sentence.2.Limitation on
			 premium pay
			(a)In
			 GeneralSection 5547 of title 5, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking 5545a,;
				(2)in subsection (c),
			 by striking or 5545a; and
				(3)in subsection (d),
			 by striking the period and inserting or a criminal investigator who is
			 paid availability pay under section 5545a..
				(b)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the enactment of section 1114 of the National Defense Authorization
			 Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1239).
			
